                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

Eloi Kouekassazo,

       Plaintiff,                             :       Case No. 2:19-cv-1578

       v.                                              Judge Sarah D. Morrison
                                              :        Judge Kimberly A. Jolson
City of Columbus, et al.

       Defendants.

                                    OPINION AND ORDER

       On February 14, 2020, Defendants filed a Motion for Summary Judgment. (ECF No. 41.)

After Defendants filed their Motion for Summary Judgment, Mr. Kouekassazo moved for

voluntary dismissal of his claims without prejudice. (ECF No. 44.) On March 5, 2020, Mr.

Kouekassazo filed a motion to extend his response time due to the pending motion to dismiss.

(ECF No. 46.) The Magistrate granted Mr. Kouekassazo an extension to March 20, 2020. (ECF

No. 47.) On March 19, 2020, Mr. Kouekassazo moved for a second extension on the grounds

that he was having computer difficulties and that he was unable to use the library computers

because the public libraries are now closed due to the current public health crisis. (ECF No. 50.)

Mr. Kouekassazo also stated that “[o]ther non-mentioned corona virus restrictions are in play . . .

and Plaintiff cannot list[] them all in this motion.” (Id.) The Magistrate again granted Mr.

Kouekassazo an extension, this time to April 3, 2020. (ECF No. 51.) On April 2, 2020, Mr.

Kouekassazo filed a third request for an extension on the same grounds as his first two motions,

the pending motion to dismiss and various “restrictions” due to the current public health crisis.

(ECF No. 52.) He requests an extension to May 3, 2020. (Id.)




                                                  1
          The Court first addresses Mr. Kouekassazo’s motion to dismiss. He asserts three reasons

for his motion—1) the Magistrate Judge granted Defendants’ motion for leave to file a manual

exhibit without allowing him time to respond, 2) he complains that Defendants have listed the

wrong judicial officer in the case caption on their filings, and 3) Mr. Kouekassazo has other

motions pending before the Court. Defendants oppose this motion on the ground that they are

entitled to judgment as a matter of law, a decision that would prejudice Mr. Kouekassazo’s

ability to reinitiate suit.

          The Court construes Mr. Kouekassazo’s motion as a motion to dismiss pursuant to Rule

41(a)(2), which allows an action to be dismissed at the plaintiff’s request by court order. Fed. R.

Civ. P. 41(a)(2). “[T]he purpose of Rule 41(a)(2) is to protect the nonmovant, here the

defendants, from unfair treatment.” Bridgeport Music, Inc. v. Universal-MCA Music Pub., Inc.,

583 F.3d 948, 953 (6th Cir. 2009). “In determining whether such prejudice would result, courts

typically consider ‘the defendant’s effort and expense of preparation for trial, excessive delay

and lack of diligence on the part of the plaintiff in prosecuting the action, insufficient explanation

for the need to take a dismissal, and whether a motion for summary judgment has been filed by

the defendant.’” Id. (quoting Grover by Grover v. Eli Lilly & Co., 33 F.3d 716, 718 (6th Cir.

1994)).

          None of Mr. Kouekassazo’s reasons in support of the motion is relevant to the motion,

nor are they adequate explanation for the need for dismissal. The Court also determines that the

defendants would suffer great prejudice from a voluntary dismissal due to the fact that Mr.

Kouekassazo waited to file his motion until long after Defendants filed their motion for summary

judgment—indeed, four days before he was due to respond. The Motion for Voluntary Dismissal

is DENIED.



                                                  2
       Regarding Mr. Kouekassazo’s third Motion for Extension, he has now had seven weeks

to respond to Defendants’ Motion for Summary Judgment. The Court is sympathetic to Mr.

Kouekassazo’s reliance on the public library; however, this is inadequate reason for his

continued delay. The public libraries did not close until March 13, 2020. See Columbus

Metropolitan Library to close in response to COVID-19 coronavirus, https://www.columbus

library.org/press/columbus-metropolitan-library-close-response-covid-19-coronavirus (Mar. 13,

2020). That was one month after Defendants’ motion was filed and one week after Mr.

Kouekassazo’s first Motion for Extension was granted. Mr. Kouekassazo’s motion is

GRANTED IN PART AND DENIED IN PART. He is ORDERED to file his response to

Defendants’ Motion for Summary Judgment no later than April 15, 2020. Absolutely no further

extensions will be granted. Failure to file a response by April 15, 2020, will be construed as a

waiver of the right to respond to Defendants’ motion.

       IT IS SO ORDERED.



                                                     /s/ Sarah D. Morrison
                                                     SARAH D. MORRISON
                                                     UNITED STATES DISTRICT JUDGE




                                                 3
